Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 1/18/2022 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s Argument(s) that the prior art does not disclose or teach “an abrasive tool having a single fastener extending through a cover plate and into an arbor where the single fastener is secured to be threadably engaged with the arbor” (Pages 5-8 of Response), Examiner has carefully considered but respectfully disagrees. Rudolf discloses that intermediate flange (74), i.e. the cover plate portion, consists of a thin disk (76) and of a dog (78) protruding from the center of the disk (76), and that a cylindrical bore runs through the center of disk (76) and dog (78), through which the clamping pin (40), i.e. the single fastener, is led through; see Rudolf Col. 8, lines 20-27, as elucidated in the previous office action. The clamping pin (40) is threadably screwed into thrust piece (34), wherein thrust piece (34) is considered a sub-structure or part of the spindle (24), i.e. the arbor. The thrust piece (34) is located inside a shell of the spindle (24) and acts as an actuating mechanism for clamping. Thus, the prior art reads onto the claimed invention. The previous grounds of rejection are maintained herein. 
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation reciting “wherein the mounting plate comprises a mounting hub and the abrasive body comprises a central bore, wherein the support fits into the central bore of the abrasive body” renders the scope of the claim indefinite because there is no antecedently established “support body”. It is noted that the only recitation of an element described as a “support” is within the cope of claim 21, however claim 22 does not depend therefrom. For the purposes of examination, Examiner is interpreting the support body to be a portion of the cover plate, as understood in claim 21. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 16-18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolf (US 6569001).
Regarding claim 1, Rudolf discloses an abrasive tool comprising: 
an arbor having (spindle 24) a body formed with an internal bore (wherein the spindle 24 is hollow, see Figure 3 and Col. 7, lines 5-11);  
a mounting plate (counter flange 26) on the arbor;  
a cover plate (intermediate flange 74, see Figure 3 and Col. 8, lines 22-34);  
a single fastener extending through the cover plate and into the arbor (wherein clamping pin 40 extends through the bore of thin disk part 76 and dog 78 of the flange 74; see Figure 2 and Col. 8, lines 20-27);
an abrasive article (30; see Col. 7, lines 11-12 teaching that tool 30 may be a grinding disk) disposed between the mounting plate and the cover plate;  and 
at least one internal resilient member (42, see Figure 2) disposed within the internal bore of the arbor, 
wherein the single fastener is configured to be threadably engaged with the arbor (please refer to the threads provided on clamping pin 40 in Figure 3, wherein the clamping pin 40 threads into the thrust piece 34 of the arbor; see also Col. 8, lines 53-58). 
Regarding claim 3, all of the limitations recited in claim 1 are anticipated by the disclosure of Rudolf. Rudolf further discloses the single fastener extends through the cover plate, the abrasive article and the mounting plate (a cylindrical bore runs through the center of disk 76 and dog 78, through which the clamping pin 40 is led, see Col. 8, lines 20-27; wherein the clamping pin 40 thereby extends through flange 74, flange 26, and grinding disk 30). 
Regarding claim 5, all of the limitations recited in claim 1 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the cover plate is configured to compress the at least one internal resilient member (see Col. 7, lines 29-46 teaching the bracing between the flanges 26, 28 is effected by cup spring set 42; see also Col. 8, lines 3-12).
Regarding claim 6, Rudolf teaches an abrasive tool comprising: 
an arbor having (spindle 24) a body formed with an internal bore (wherein the spindle 24 is hollow, see Figure 3 and Col. 7, lines 5-11);  
a mounting plate (counter flange 26) on the arbor;  
a cover plate (flange 74) having a hub (dog 78, see Figure 2) extending therefrom, 
wherein the hub (dog 78) extends at least partially into the internal bore of the arbor (see Figure 2);  
an abrasive article (30; see also Col. 7, lines 11-12) disposed between the mounting plate and the cover plate;
a single fastener extending through the cover plate and into the arbor (wherein clamping pin 40 extends through the bore of thin disk part 76 and dog 78 of the flange 74; see Figure 2 and Col. 8, lines 20-27);  and 
at least one internal resilient member (42) disposed within the internal bore of the arbor (see Figure 2), 
wherein the single fastener is configured to be threadably engaged with the arbor (please refer to the threads provided on clamping pin 40 in Figure 3, wherein the clamping pin 40 threads into the thrust piece 34 of the arbor; see also Col. 8, lines 53-58). 
Regarding claim 7, all of the limitations recited in claim 6 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the at least one resilient member has a length (compressed length of cup spring 42 in Figure 2), LRMU, and the internal bore of the arbor has a length (length of the internal portion of hollow spindle 24), LDCB, and LRMU is less than LDCB (please refer to Figure 2, wherein the cup spring set 42 has a length extending between step 44 and piece 34; see Col. 7, lines 29-35). 
Regarding claim 16, Rudolf discloses an abrasive tool comprising: 
an arbor having (spindle 24) a body formed with an internal bore (wherein the spindle 24 is hollow, see Figure 3 and Col. 7, lines 5-11);  
a mounting plate (counter flange 26) on the arbor;  
a cover plate disposed on the arbor (intermediate flange 74, see Figure 3 and Col. 8, lines 22-34);  
an abrasive article (30; see Col. 7, lines 11-12 teaching that tool 30 may be a grinding disk) disposed on the arbor between the mounting plate and a cover plate (see Figure 2);  
and an internal resilient member (42) disposed within the arbor and spaced a distance from the abrasive article (wherein there is a distance beginning at the stop 44 and face of counter flange 26) , wherein the internal resilient member is configured to be compressed within the arbor by a fastener (40) that is threadably engaged with the arbor (please refer to the threads provided on clamping pin 40 in Figure 3; see also see Col. 7, lines 29-46, Col. 8, lines 3-12 and 53-58). 
Regarding claim 17, all of the limitations recited in claim 16 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the mounting plate is integrally formed with the arbor (wherein the flange 26 is an extension of the spindle 24, see Figure 2). 
Regarding claim 18, all of the limitations recited in claim 16 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the mounting plate and the arbor are a single, continuous piece (wherein the flange 26 is an extension of the spindle 24, see Figure). 
Regarding claim 21, all of the limitations recited in claim 1 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the cover plate (74) comprises a support hub (dog 78) and the abrasive body (30) comprises a central bore (see bore in Figure 3 of element 30), where in the support fits into the central bore of the abrasive body (wherein the dog 78 is in the central bore of abrasive tool 30 in Figure 2). 
Regarding claim 22, all of the limitations recited in claim 1 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the mounting plate (26) comprises a mounting hub (see extension of element 26 in Figure 2) and the abrasive body (30) comprises a central bore (see bore in Figure 3 of element 30), wherein the support fits into the central bore of the abrasive body (wherein the dog 78 is in the central bore of abrasive tool 30 in Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (US 6569001) in view of itself.
	Regarding claim 8, all of the limitations recited in claim 7 are anticipated by the disclosure of Rudolf. Although Rudolf depicts that the cup spring (42) does not extend less than or equal to 90% of a length of the internal bore, i.e. wherein LRMU is less than or equal to 90% LDCB . 
	However, cup spring (42) of Rudolf is shown as sharing the length of the hollow spindle with the thrust piece (34), i.e. not extending the full length of the internal hollow bore of the spindle. Rudolf also discloses that the cup spring generates a sufficient pressing force during operation (Col. 10, lines 49-52). The force of an elastic element may be determined by a mathematical relationship between a spring constant and extension/compression available to the spring, i.e. Hooke’s Law. The length of an elastic element can be designed in order to adjust the pressing force; therein exists a variable relationship between the length and elastic force of a spring member, i.e. a variable which effects a result. Therefore, since the general conditions of the claim are described in the prior art of the record in accordance with evaluating the design of an elastic element (cup spring 42), the claim limitation is considered a result effective variable. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine an acceptable range of the compressed length of a resilient member through routine optimization and experimentation to provide a compressed length having a range less than or equal to 90% of the length of the interior hollow spindle. It is not considered inventive to discover the optimum or workable ranges of a resilient member by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a cup spring length less than or equal to 90% 
Regarding claim 19, all of the limitations recited in claim 16 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the at least one resilient member has a length (wherein the cup spring 42 has an uncompressed length when not installed), LRMU, and the internal bore of the arbor has a length (length of the internal portion of hollow spindle 24), LDCB. 
However, Rudolf is silent regarding the difference in lengths between the uncompressed cup spring and hollow spindle, specifically that LRMU is greater than LDCB.
 Cup spring (42) of Rudolf is shown in Figure 2 in a compressed state in order to generate a sufficient pressing force during operation (Col. 10, lines 49-52). However, the full length of the cup spring in an uncompressed format, i.e. the LRMU of claim 19, is not explicitly taught. The force of an elastic element may be determined by a mathematical relationship between a spring constant and extension/compression available to the spring, i.e. Hooke’s Law. The length of an elastic element can be designed in order to adjust the pressing force; therein exists a variable relationship between the length and elastic force of a spring member, i.e. a variable which effects a result. Therefore, since the general conditions of the claim are described in the prior art of the record in accordance with evaluating the design of an elastic element (cup spring 42), the claim limitation is considered a result effective variable. 
LRMU is greater than LDCB. This design would have been obvious through routine optimization and experimentation. It is not considered inventive to discover the optimum or workable ranges of a resilient member by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an uncompressed cup spring length, LRMU, greater than the length of the interior of the hollow spindle, LDCB.  Furthermore, the uncompressed length of cup spring being greater than the bore which contains it is recognized by the Examiner to be a very broad range of sizes, and a range that an ordinarily skilled artisan would have found obvious before the effective filing date of the claimed invention.
 
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (US 6569001) in view of Upson (US 2269799). Examiner’s Note: The Wikipedia Non-Patent Literature attached herein will be referenced below for chemical properties and extrinsic evidence that a material cited in Upson teaches specific claim limitations. 
Regarding claim 9, all of the limitations recited in claim 6 are anticipated by the disclosure of Rudolf. Rudolf further discloses wherein the internal resilient member comprises a body having an outer surface and a plurality of grooves are formed in the outer surface of the body.
wherein the internal resilient member comprises a body having an outer surface and a plurality of grooves are formed in the outer surface of the body (wherein bushing 22 is provided with raised portions 25 and recesses 26, please refer to Figure 2).
Thus, it would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to substitute the bushing element teachings of Upson into the elastic element (42) of Rudolf. 
Upson discloses that the bushing element (22) may be loaded as by compression within the apparatus during a rotation operation (Page 3, left column, lines 1-6 and page 2, left column, lines 61-70), similar to the elastic element (42) of Rudolf providing a bracing compensation force. The grooved bushing of Upson provides the beneficial effect of mitigating imbalances and reducing noise during rotational output (Page 3, left column, lines 45-40 and 59-66). The grooved portions act as mating elements with the surrounding surfaces, an alternative construction design. This modification would be recognized as using a known technique, i.e. engaging surfaces in the forms of grooves, to improve a similar rotating device in the same way and would yield predictable results with a reasonable expectation of success.
	Regarding claim 10, all of the limitations recited in claim 9 are rejected by Rudolf in view of Upson. Modified Rudolf further teaches wherein the plurality of grooves form a castellated pattern in the outer surface of the internal resilient member (please refer to Upson, wherein the bushing is provided with raised portions 25 and recesses 26).
Regarding claim 11, all of the limitations recited in claim 6 are anticipated by the disclosure of Rudolf. However, Rudolf does not explicitly teach wherein the internal resilient member comprises a polymer.
	However, from the same or similar field of endeavor, Upson teaches wherein the internal resilient member comprises a polymer (wherein the internal bushing material may comprise a material including synthetic rubber, specifically DuPrene, see Page 2, left column, lines 35-42).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the compressible material disclosed by Upson into the compensation brace cup spring of Rudolf. One would be motivated to do so in order to provide a high-grade, sound insulating material which absorbs vibrations during rotation (Page 2, lines 35-50, page 1 right column, lines 10-13). This material substitution would be recognized as using a known technique, i.e. engaging surfaces in the forms of grooves, to improve a similar rotating device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 12, all of the limitations recited in claim 11 are rejected by Rudolf in view of Upson. Modified Rudolf further teaches wherein the internal resilient member comprises an elastomer (please refer to Upson, page 2, lines 40-42 disclosing Duprene).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Rudolf in view of Upson. Modified Rudolf further teaches wherein the internal resilient member comprises polychloroprene (please refer to Upson, page 2, lines 40-42 disclosing Duprene; please also refer to the attached Wikipedia NPL. In the Wikipedia .
Regarding claim 14, all of the limitations recited in claim 13 are rejected by Rudolf in view of Upson. Modified Rudolf further teaches wherein the internal resilient member comprises a neoprene spring rubber (please refer to Upson, page 2, lines 40-42 disclosing Duprene; please also refer to the attached Wikipedia NPL. In the Wikipedia NPL of Neoprene, the History section discloses that DuPont scientists first created Neoprene and marketed it under the name DuPrene. Neoprene is the generic name for the previously trademarked DuPrene; please also see the introductory paragraph disclosing that neoprene is polychoroprene).
Regarding claim 15, all of the limitations recited in claim 14 are rejected by Rudolf in view of Upson. Modified Rudolf further teaches wherein the internal resilient member has a hardness of at least 50 as measured according to Shore A durometer (please refer to the attached Wikipedia NPL Production section disclosing that the Shore A hardness of neoprene is between 40-95, therefore falling within the claimed range).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (US 6569001) in view of Kuhnle (US 8231438).
Regarding claim 20, all of the limitations recited in claim 16 are anticipated by the disclosure of Rudolf. However, Rudolf does not explicitly teach wherein the mounting plate is removably engaged with the arbor.
 wherein the mounting plate is removably engaged with the arbor (wherein flange 19 is removable from the spindle assembly, see Figures 2, 3, 8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuhnle to have a removable flange into the invention of Rudolf. Kuhnle teaches multiple variations of grinding wheel-fastening assemblies, including those which include a fastening flange (19) and those which do not. The modification to provide the mounting flange as removable from the arbor is recognized as using a known technique to improve a similar rotating device in the same way and would yield predictable results with a reasonable expectation of success. Please also refer to MPEP 2144.04, Section V., Subsection C regarding separable members. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723       
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723